Citation Nr: 1646174	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2007 rating decision, by the Department of Veterans Affairs VA) Regional Office (RO) in Winston Salem, North Carolina, which denied the Veteran's claim of entitlement to service connection for a cervical spine disorder.  He perfected a timely appeal to that decision.  

On December 1, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before a Veterans Law Judge, sitting in Washington, DC. A transcript of that hearing is of record.  In June 2016, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the December 2011 hearing was unavailable to participate in the decision for his appeal, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.   Inasmuch as the Veteran failed to respond to the June 2016 letter, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.  

In May 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2012.  In March 2015, the Board again remanded the case for further evidentiary development.  Following the requested development, an SSOC was issued in April 2016.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2015 action, the Board also remanded the Veteran's claim for service connection for coronary artery disease (CAD), to include as secondary to the service-connected sleep apnea.  In February 2016, while the case was in remand status, the AMC granted service connection for CAD.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is no longer in appellate status.  


FINDINGS OF FACT

A cervical spine disorder did not have onset during active service, the Veteran had no cervical spine injury during active service, arthritis of the cervical spine did not manifest within one year of separation from active service, and his current cervical spine disorder was not caused by active service or caused or worsened by a service-connected back disability.  

CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006 prior to the initial determination.  An additional letter was sent in May 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations in July 2012 and November 2015; these examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Factual background.

The Veteran's DD Form 214 indicates that his primary specialty was general duty hospital corpsman; he was also a field medical technician.  The enlistment examination, dated in January 1988, was negative for any complaints, findings or diagnosis of a neck or cervical spine injury.  The STRs show that the Veteran was seen in June 1989 with complaints of pain in the center of his back; the impression was musculosketal pain, left mid back.  Another treatment note, dated later in June 1989, indicating that the Veteran was being seen for a follow up evaluation of back pain from June 18, 1989; at that time, it was noted that the Veteran does a lot of lifting of patients; the assessment was resolving musculoskeletal injury.  A patient problem summary list only recorded right knee pain.  STRs contain numerous reports of symptoms involving other conditions and anatomy.  On examination for overseas, dated in April 1992, the Veteran denied any history of recurrent back pain.  The separation examination, dated in May 1992, was negative for any complaints, findings or diagnosis of a neck or cervical spine injury or disability.  

Post service treatment records, dated from 1992 through 2005, reflect treatment primarily for chronic low back pain.  On the occasion of an initial VA examination in August 1992, the Veteran reported injuring his back in 1989 and having low back pain in the thoracic region since that time.  He did not report any complaints of a neck disorder.  On examination in August 1992, clinical evaluation of the head, face and neck was reported to be normal, except for a history of headaches with sinusitis.  The pertinent diagnosis was back injury with mechanical low back pain.  During a clinical visit on January 6, 2003, the Veteran reported a 5 month history of left shoulder pain that that began when he hyperextended his neck; he stated that the pain radiates down all the way to his left hand, thumb and fingers.  

The Veteran's claim of entitlement to service connection for a cervical spine disorder (VA Form 21-4138) was received in October 2006.  Submitted in support of the claim were VA progress notes dated from January 2005 to July 2007 which show he received follow up evaluation and treatment for complaints of neck pain and bilateral arm numbness.  During a clinical visit in January 2005, the Veteran reported injuring his left shoulder a year and a half ago; he complained of left shoulder pain as a result of that injury.  The assessment was left shoulder pain, acute on chronic, secondary to fall injury.  On September 5, 2006, the Veteran was seen for complaints of wrist pain; it was noted that he had suspected early neuropathy as a possibility in December 2005.  There was no history of any recent neck injury.  The assessment was tenosynovitis with possible underlying neuropathy vs. carpal tunnel syndrome; the examiner stated that they would rule out any possibility for cervical radiculopathy by x-ray and MRI of the cervical spine.  

During a clinical evaluation in October 2006, the Veteran was seen for neck pain and bilateral arm numbness.  The Veteran indicated that his neck pain began about 1990 when he was in the military as a corpsman; he stated that he injured his neck lifting patients.  Because of persistent pain in the neck, he had a cervical MRI on September 19, 2006, which revealed no obvious abnormality in the spinal cord signal.  The report revealed a straightening of the cervical spine possibly related to muscle spasm; mild diffuse disc bulges were noted at C3 and C4 levels; a disc bulge at C5-C6 with a possible broad based disc protrusion causing mild spinal stenosis and narrowing of the bilateral neural foramen.  The impression was neck pain and bilateral arm numbness.  A primary care physician follow up note, dated in December 2006, reflects an assessment of degenerative joint disease of the cervical spine.  A January 2007 treatment note reported that the Veteran was being seen for follow up of neck pain; it was noted that there was no history of any lifting or strain.  The diagnosis was degenerative joint disease of the neck.  

VA examination reports dated in February 2009 and October 2009 reflect diagnoses of mechanical low back pain due to injury of the lumbar spine, and lumbosacral strain.  

In his substantive appeal (VA Form 9), dated in November 2009, the Veteran indicated that he originally injured his cervical spine in service while stationed at the Naval Hospital in Bethesda, Maryland in 1989.  The Veteran indicated that he was lifting a patient that he experienced a pop and catch in his lower back; he received medical attention and was diagnosed with a back strain.  The Veteran indicated that continued to have problems with his lower back and neck after the original injury.  The Veteran maintained that he has suffered severe pain and discomfort in his lower back and neck ever since the inservice injury and he now has 2 bulging discs.  The Veteran reported that he has been diagnosed with bulging discs in his cervical spine, which he believes that this is directly related to the original injury inservice.  

The Veteran was afforded a VA examination in July 2011 with regard to his low back.  The Veteran's complaints were limited to his lower back.  Upon examination of the cervical spine there is no evidence of radiating pam on movement, muscle spasm, guarding weakness loss of tone and atrophy of the limbs.  X-ray study revealed degenerative disc disease and degenerative joint disease of the cervical spine with straightening of the cervical lordosis.  The pertinent diagnosis was degenerative arthritis of the cervical, thoracic, and lumbosacral spine.  

At his personal hearing in December 2011, the Veteran indicated that during his period of active duty his duties required him to continually lift patients from bed to bed or from a gurney to an ambulance; the lifting placed a lot of stress and strain on the body.  The Veteran reported that he suffered an injury to his back in 1989 while helping a patient out of bed to the bathroom; he stated that he heard a pop and snapped his back.  The Veteran testified that he injured his back quite a few more times during service, with backpacks, stepping in holes and other activities.  The Veteran indicated that his cervical spine injury occurred in 1990 during field exercise with the backpack, he stated that he stumbled over a stump, fell and injured himself and hurt his neck.  The Veteran indicated that he did not have any issues with his cervical spine prior to joining the Navy.  It was argued that the Veteran's shoulder condition was diagnosed in service and the cervical spine condition is one in the same with the shoulder.  

The Veteran was afforded a VA examination in July 2012.  Following a physical evaluation, the pertinent diagnoses were bulging discs and degenerative disc disease of the cervical spine.  It was noted that April 2011 x-rays of the cervical spine, revealed degenerative disc changes at C4 and C5.  The examiner stated that the Veteran's cervical spine condition was not caused by or a result of his military service.  The examiner explained that the Veteran was seen only once for back muscle spasms (that was upper thoracic paraspinal spasms, not cervical), and he was not seen again until January 16, 2003 for a 5 month history of neck pain.  There was no evidence of chronicity for cervical spine condition in the STRs and there is no continuity of care for cervical spine condition in the years proximal to military service.  

In March 2015, the Board remanded the case to the RO for a medical opinion regarding the etiology of the Veteran's cervical spine disorder.  Accordingly, in November 2015, the Veteran's files were referred to a VA examiner for review and opinion regarding the cervical spine disorder.  Following a review of the Veteran's file, including STRs and VA treatment reports, the examiner concluded that the Veteran's cervical spine disorder was less likely than not incurred in or caused  by the claimed inservice injury, event or illness.  The examiner explained that, upon reviewing the Veteran's STRs, he did not find one entry where the Veteran was seen for, evaluated, diagnosed or treated for any neck or cervical spine injury, complaint or problem.  The examiner noted that the Veteran was not seen for any neck problems until January 6, 2003, when he complained of pain in his left shoulder down to the left hand when he hyperextended his neck (11 years after discharge).  The examiner further noted that x-rays of the cervical spine, performed September 5, 2006 and November 17, 2008, showed cervical spondylosis; and, an MRI of the cervical spine, dated September 19, 2006, showed no obvious abnormality of the spine cord, straightening of the cervical spine possibly due to muscle spasms, mild diffuse disc bulges were noted at C3 and C4 levels, and disc bulge at C5-C6 with a possible broad based protrusion causing mild spinal stenosis and narrowing of the  bilateral neural  foramen.  The examiner concluded that the Veteran's cervical spine disorder developed sometime in the years after he was discharged from the military from causes that he (the examiner) is unable to speculate on.  

The examiner determined that the Veteran's cervical spine disorder is not at least as likely as not aggravated beyond its natural progression by the lumbar spine disorder.  The examiner explained that the lower back condition does not cause or aggravate his nonservice-connectable claimed neck problem.  The examiner further explained that disc bulges and arthritic conditions of the Veteran's neck are not caused by his low back problem.  

III.  Legal Analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability, to include aggravation by the service-connected disability.  38 C.F.R. § 3.310.  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a cervical spine disorder.  In this regard, the STRs are evidence against the claim.  Those STRs show that the Veteran did report problems with his mid back pain as well as numerous other conditions involving his joints as well as other anatomy.  If he injured his cervical spine or had any musculoskeletal symptoms involving his neck, it is very likely that he would have reported such because he reported other symptoms involving other conditions.  This includes if he had injured his neck at the time he sought treatment for his midback.  

The first clinical documentation of the onset of a problem with the Veteran's neck was in January 2003, more than 11 years after service separation; and, the first clinical documentation of a cervical spine disorder is dated in September 2006, some 14 years after service separation.  These facts do not support a finding of onset of arthritis of the cervical spine within one year of separation from service and the Board finds that the evidence is against such a finding.  

Additionally, the fact that the Veteran filed claims in 1992 for several disabilities, but failed to mention any problems with his neck or cervical spine, and at the initial August 1992 examination  did not report any neck or cervical spine disorder is some indication that he did not have any cervical spine symptoms at that time.  

The history tends to show that even when the Veteran began reporting neck symptoms post service, there was no report of neck injury or symptoms during service.  Rather the report of a neck injury during service came well after his initial reports of neck pains post service.  

From these facts, the Board concludes that the Veteran is not an accurate historian with regard to cervical spine symptoms during service and concludes that he had no injury of or symptoms of his cervical spine during service.  

In addition, while the Veteran has a current diagnosis of a cervical spine disorder, degenerative arthritis of the cervical spine, there is no competent evidence indicating that there is a relationship between the Veteran's current cervical spine disorder and active military service.  The Veteran's reports are based on in-service injury that the Board concludes did not occur.  

Rather, following a VA examination in July 2012, the VA examiner provided a negative nexus opinion and the November 2015 examiner provided a negative nexus opinion with regard to service and a negative opinion as to secondary causation or aggravation.  The November 2015 opinion is the most probative evidence of regard as far as the nexus element and the secondary theory of entitlement.  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to his service-connected low back disorder, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


